         Case 1:16-cr-00317-PAE Document 677 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      16 Cr. 317-6 (PAE)
                       -v-
                                                                            ORDER
 JONATHAN SAEZ,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

        On January 29, 2021, the Court reappointed Jonathan Saez’s trial counsel, Joshua Adam

Levine, Esq., for the purpose of submitting a letter memorandum in support of Mr. Saez’s

motion for compassionate release. Dkt. 670. Trial counsel has declined to represent Mr. Saez

due to Mr. Saez’s prior motion to vacate his sentence, which included allegations of ineffective

assistance of counsel. See Dkt. 676; see also 18 Civ. 8425, Dkt. 1.

        The Court appoints Raoul Zaltzberg, Esq., today’s CJA duty attorney, to assume the

representation of Mr. Saez for the purpose of writing a supplemental letter memorandum in

support of Mr. Saez’s application for compassionate release. The Court extends the briefing

deadlines to the following: Defendant’s memorandum is due by March 1, 2021. The

Government’s response is due by March 8, 2021. The Court does not invite any reply at this

time.

        SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 9, 2021
       New York, New York
